Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/849,483, filed 4/15/2020.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/2020 and 10/13/2020 are being considered by the examiner.  A third party submission was filed 5/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 11, line 12, “the control lever” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair(U.S. Pat. Appl. Publ. 2015/0034257; cited on third party IDS submission).
Blair discloses an architectural covering assembly comprising: 
an architectural covering(22) movable between an upper limit position(see Fig. 2A), a lower limit position(see Fig. 2C), and a transition limit position(see Fig. 2B) between the upper limit position and the lower limit position; 
a motor(63); 
a consumer touchpoint(200); and 
an architectural covering controller(60) to: 

in response to detecting a second gesture(204, 212) at the consumer touchpoint(200), different from the first gesture(208, 216, 220), activate the motor(63) to move the architectural covering(22) through the transition limit position(Fig. 2B) and to the upper limit position(Fig. 2A) or the lower limit position(Fig. 2C, see paras. [0024], [0036], [0046]-[0059], [0073], [0074], [0077], [0078], [0079]).
Regarding claim 2, Blair discloses the architectural covering assembly of claim 1, wherein the second gesture is an upward or downward hold of the consumer touchpoint(200) that meets a threshold time period(see para. [0073], [0077] and [0078]).
Regarding claim 3, Blair discloses the architectural covering assembly of claim 1, wherein the architectural covering controller(60) is to activate the motor(63) to move the architectural covering(22) at a first speed when moving the architectural covering(22) between the upper limit position(Fig. 2A) and the transition limit position(Fig. 2B) and to activate the motor(63) to move the architectural covering(22) at a second speed when moving the architectural covering(22) between the transition limit position(Fig. 2B) and the lower limit position(Fig. 2C), the second speed different from the first speed(see paras. [0008], [0009], [0034], [0036] and [0038]-[0041], and claims 14 and 15).
Regarding claim 4, Blair discloses the architectural covering assembly of claim 1, wherein, when the first gesture(208, 216, 220) is detected, the architectural covering controller(60) is to activate the motor(63) to move the architectural covering(22) from an initial position to the transition limit position(see Fig. 2B) and stop, and when the second 
Regarding claim 5, Blair discloses the architectural covering assembly of claim 1, wherein the architectural covering(22) includes a first panel(32), a second panel(36), and a plurality of vanes(40) between the first and second panels(32, 36), wherein: 
in the upper limit position(Fig. 2A), the first and second panels(32, 36) are retracted, 
in the transition limit position(Fig. 2B), the first and second panels(32, 36) are extended and the plurality of vanes(40) are closed, and in the lower limit position(Fig. 2C), the first and second panels(32, 36) are extended and the plurality of vanes(40) are open(see paras. [0025] and [0032]).
Regarding claim 6, Blair discloses the architectural covering assembly of claim 5, further including a roller tube(18), the first and second panels(32, 36) coupled to the roller tube(18), and the motor(63) to rotate the roller tube(18) to extend or retract the first and second panels(32, 36, see paras. [0024], [0025] and [0032]).
Regarding claim 13, Blair discloses a non-transitory machine readable medium comprising instructions that, when executed, cause at least one processor(72) to at least: 
detect a gesture at a consumer touchpoint(200) of an architectural covering assembly, the architectural covering assembly including an architectural covering(22) movable between an upper limit position(Fig. 2A), a lower limit position(Fig. 2C), and a 
determine whether the gesture is a first gesture(208, 216, 220) or a second gesture(204, 212) different from the first gesture; 
in response to determining the gesture is the first gesture, activate a motor(63) of the architectural coving assembly to move the architectural covering(22) to the transition limit position(Fig. 2B) and stop; and 
in response to determining the gesture is the second gesture(204, 212), activate the motor(63) to move the architectural covering(22) through the transition limit position(Fig. 2B) and to the upper limit position(Fig. 2A) or the lower limit position(Fig. 2C,  seeparas. [0024], [0036], [0046]-[0059], [0073], [0074], [0077] and [0078]).
Regarding claim 14, Blair discloses the non-transitory machine readable medium of claim 13, wherein the second gesture is an upward or downward hold of the consumer touchpoint(200) that meets a threshold time period(see paras. [0073], [0074], [0077] and [0078]).
Regarding claim 15, Blair discloses the non-transitory machine readable medium of claim 13, wherein the instructions, when executed, cause the at least one processor(72) to activate the motor(63) to move the architectural covering(22) at a first speed when moving the architectural covering(22) between the upper limit position(Fig. 2A) and the transition limit position(Fig. 2B) and to activate the motor(63) to move the architectural covering(22) at a second speed when moving the architectural covering(22) between the transition limit position(Fig. 2B) and the lower limit 
Regarding claim 16, Blair discloses the non-transitory machine readable medium of claim 13, wherein the architectural covering(22) includes a first panel(32), a second panel(36), and a plurality of vanes(40) between the first and second panels(32, 36), wherein: in the upper limit position(Fig. 2A), the first and second panels(32, 36) are retracted, in the transition limit position(Fig. 2B), the first and second panels(32, 36) are extended and the plurality of vanes(40) are closed, and in the lower limit position(Fig. 2C), the first and second panels(32, 36) are extended and the plurality of vanes(40) are open(see paras. [0025] and [0032]).
Regarding claim 17, Blair discloses a method comprising: 
detecting, by executing an instruction with at least one processor(72), a gesture at a consumer touchpoint(200) of an architectural covering assembly, the architectural covering assembly including an architectural covering(22) movable between an upper limit position(Fig. 2A), a lower limit position(Fig. 2C), and a transition limit position(Fig. 2B) between the upper limit position and the lower limit position; determining, by executing an instruction with the at least one processor(72), whether the gesture is a first gesture(208, 216, 220) or a second gesture(204, 212) different from the first gesture; 
in response to determining the gesture is the first gesture(208, 216, 220), activating, by executing an instruction with the at least one processor(72), a motor(63) of the architectural coving assembly to move the architectural covering(22) to the transition limit position(Fig. 2B) and stop; and 

Regarding claim 18, Blair discloses the method of claim 17, wherein the second gesture is an upward or downward hold of the consumer touchpoint(200) that meets a threshold time period(see paras. [0073], [0074], [0077] and [0078]).
Regarding claim 19, Blair discloses the method of claim 17, wherein the motor(63) is activated to move the architectural covering(22) at a first speed when moving the architectural covering(22) between the upper limit position(Fig. 2A) and the transition limit position(Fig. 2B), and the motor(63) is activated to move the architectural covering(22) at a second speed when moving the architectural covering(22) between the transition limit position(Fig. 2B) and the lower limit position(Fig. 2C), the second speed different from the first speed(see paras. [0008], [0009], [0034], [0036] and [0038]-[0041], and claims 14 and 15).
Regarding claim 20, Blair discloses the method of claim 17, wherein the architectural covering(22) includes a first panel(32), a second panel(36), and a plurality of vanes(40) between the first and second panels(32, 36), wherein: in the upper limit position(Fig. 2A), the first and second panels(32, 36) are retracted, in the transition limit position(Fig. 2B), the first and second panels(32, 36) are extended and the plurality of vanes(40) are closed, and in the lower limit position(Fig. 2C), the first and second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Buccola(U.S. Pat. Appl. Publ. 20140262068; cited on the third party IDS submission).
Regarding claims 7-8, Blair discloses the architectural covering assembly of claim 1, wherein the assembly has a covering (22) and a roller tube(18), but lacks the architectural covering including a first and second covering, and a first and second roller tube.
Buccola disclose an architectural covering assembly having a covering with a first architectural covering(22) and a second architectural covering(24, see Fig. 4) wherein: 
in the upper limit position(Fig. 1), the first and second architectural coverings are retracted, 
in the transition limit position(Fig. 3), the first architectural covering is extended and the second architectural covering is retracted, and 

a first roller tube(50) and a second roller tube(48) disposed within the first roller tube(50), the first architectural covering(22) coupled to the first roller tube (50) and the second architectural covering(24) coupled to the second roller tube(48, see paras. [0074] and [0075]).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the covering of Blair with the first and second coverings/tubes of Buccola given that the simple substitution of one know expedient for another would obtain the predictable results of a covering assembly. 
Regarding claim 9, Blair and Buccola disclose the architectural covering assembly of claim 7, wherein the second architectural covering(24 of Buccola) is constructed of a material that blocks more light than the first architectural covering(22 of Buccola).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Baugh(U.S. Pat. Appl. Publ. 2012/0200247; cited on third party IDS submission)
Blair discloses the architectural covering assembly of claim 1, wherein the covering has a headrail(10 and a rail(24), but lacks the assembly having a second rail.
Baugh discloses an architectural covering assembly of claim 1, including an architectural covering(112), a headrail(102), a first rail(104), and a second rail(106), the 
in the upper limit position(702, see Fig. 7), the first rail and the second rail are disposed at or near the said headrail, 
in the transition limit position(706), the first rail is disposed at or near the headrail and the second rail is extended from the headrail, and 
in the lower limit position(710), the first rail and the second rail are extended from the headrail(see paras. [0015]-[0017], [0058]-[0066] and Figs. 1-2 and 7).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the covering of Blair with the headrail and rails of Baugh in order to have allowed for a variety of covering positions given that intended use of the system and design requirements thereof. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-11, 14, 16 and 18 of U.S. Patent No. 10,851,587(commonly owned). Although the claims at issue are not identical, they both sets of claims set forth a system having a movable covering, a motor, a touchpoint, and a controller(see claims 1 and 4 of application and claims 1, 7-9, 11, 14 and 16 of the patent), the gesture is an up or down hold of the consumer touchpoint(see claim 2 of the application and claims 1, 11 and 15 of the patent), the controller activates the motor(see claims 3-4 of the application and claims 1, 11, 14 and 16), first and second snap dome switches, an actuator positioned to activate the first snap dome switch when the actuator is rotated in a first direction and to activate the second snap dome switch when the actuator is rotated in a second direction; a housing, the actuator rotatable within the housing; a spring to bias the actuator to a neutral position whether neither the first snap dome switch nor the second snap dome switch is activated, the spring disposed within a cavity formed in a side of the actuator, the spring extending outward through an opening in the housing and engaged with a side wall defining a portion of the opening; a control level coupled to an end of the actuator, the control lever extending in a direction that is transverse to a rotational axis of the actuator, the consumer touchpoint coupled to the control lever, the control lever to convert linear movement of the consumer touchpoint into rotation movement of the actuator; and an end plate, the actuator rotatably coupled to the end plate, the end plate including an upper wall and a lower wall, the control lever to engage the upper wall when the control lever is rotated in the first direction, and the control lever to engage the lower wall when the control lever is rotated in the second direction(see claim 11 of the application and claims 2, 4, 6-8 and 10-11 of the patent),and 
an end joiner coupled to the control lever, the end jointer including a socket to receive a connector on an end of the control lever, the socket and the connector forming .
Claims 5-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,587 in view of Blair. 
‘587 discloses the assembly as discussed above but lacks the specific use of panels and vanes and a roller tube, and a headrail and a rail, and the readable medium and method.
Blair discloses the covering assembly as discussed above with the medium and method.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the covering of Blair with the panels/vanes and roller tube of Blair given that the simple substitution of one know expedient for another would obtain the predictable results of a covering assembly. 
It would have been well within the purview of a skilled artisan given the intended use of the assembly to have provided the assembly of ‘587 with a readable medium to have provided an easily useable covering.  The method would be obvious in view of ‘587, and Blair.
Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,587 in view of Blair and Buccola. 
‘587 and Blair disclose the assembly as discussed above, but lack the use of multiple tubes and coverings.
Buccola discloses the covering assembly as discussed above.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the covering of ‘587 and Blair with the . 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,587 in view of Blair and Baugh. 
‘587 and Blair disclose the assembly as discussed above, but lack the specific use of a second rail.
Baugh discloses the covering assembly as discussed above.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the covering of ‘587 and Blair with the headrail and rails of Baugh in order to have allowed for a variety of covering positions given that intended use of the system and design requirements thereof. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/